PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/050,896
Filing Date: 27 Oct 2020
Appellant(s): ADAMS et al.



__________________
Joseph C. Suhadolnik
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/27/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/01/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues that Examiner misrepresents the present limitations regarding the “chlorine-free inert resins selected from the group consisting of polyketones, polyurethanes, urea-formaldehyde resins, epoxy resins and cellulose resins.”  Respectfully, Examiner submits that Appellant is mistakenly applying the “consisting of” language used in the limitation of “5-30% of one or more chlorine-free inert resins” to the claim as a whole, which is drawn to “a chlorine-free, electron-beam curable composition for offset printing, comprising” multiple components.  While it is true that the “5-30% of one or more chlorine-free inert resins” must be selected from the group consisting of polyketones, polyurethanes, urea-formaldehyde resins, epoxy resins and cellulose resins, since the preamble uses the language “comprising”, there is nothing which prevents the presence of other resins in the electron-beam curable composition.  For example, there is nothing which prevents another clause being added to the claim which states “5-30% of one or more hard inert resins.” 
Examiner respectfully submits that if Appellant wants to limit all of the resins present in the composition to those specifically recited, then Appellant should have written the claim using the language “a chlorine-free, electron-beam curable composition for offset printing, consisting of: …” 
Appellant argues that Sun does not specifically teach making the hard inert resins chlorine free.  However, Examiner maintains that because Sun does not disclose them as having chlorine, they are interpreted to be “chlorine free.”  Furthermore, no evidence has been 
Appellant notes that the inert hard resins of Sun are required by Sun, further noting that they do not fall within the group of polyketones, polyurethanes, urea-formaldehyde resins, epoxy resins and cellulose resins, and argues, therefore, that the claim limitations are not met.  However, Examiner again points out that the claim is drawn to a composition which merely comprises the specific chlorine-free inert resin recited, and therefore does not prohibit the presence of other resins, such as the hard resins required by Sun.
Appellant argues that one must remove the hard resins from Sun in order to arrive at the claimed invention.  However, as stated previously, the claims do not prohibit the presence of another, inert resin.
In summary, Appellant’s arguments essentially hinge on the assumption that the transitional phrase “consisting of” as used in the third limitation of the claim dealing with one or more chlorine-free inert resins prohibits other resins from being present in the composition as a whole.  As stated previously and maintained by the Examiner, the claims are drawn to a chlorine-free, electron beam curable composition for offset printing which uses the broader transitional phrase “comprising,” thus allowing for the presence of other resins, such as the hard resins disclosed by Sun. Thus, Examiner maintains that the rejection is valid.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        
Conferees:
/Manish S Shah/Primary Examiner, (Acting SPE)
Art Unit 2853   
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.